 

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
 
(Bilateral Form) (ISDA Agreements Subject to New York Law Only)


ISDA®
International Swaps and Derivatives Association, Inc.


CREDIT SUPPORT ANNEX


dated as of March 19, 2009


to the


ISDA MASTER AGREEMENT
(1992 – Multicurrency—Cross Border)


dated as of March 19, 2009,


between
 
THE ROYAL BANK OF SCOTLAND PLC,
a company incorporated under the laws of Scotland
("Party A")


and


FORD CREDIT AUTO OWNER TRUST 2009-A,
a Delaware statutory trust
("Party B")


This Annex supplements, forms part of, and is subject to, the above-referenced
Agreement, is part of its Schedule and is a Credit Support Document under this
Agreement with respect to each party.
 
Accordingly, the parties agree as follows: –
 
Paragraph 1.                                Interpretation
 
(a)           Definitions and Inconsistency.  Capitalized terms not otherwise
defined herein or elsewhere in this Agreement have the meanings specified
pursuant to Paragraph 12, and all references in this Annex to Paragraphs are to
Paragraphs of this Annex. In the event of any inconsistency between this Annex
and the other provisions of this Schedule, this Annex will prevail, and in the
event of any inconsistency between Paragraph 13 and the other provisions of this
Annex, Paragraph 13 will prevail.
 
(b)           Secured Party and Pledgor.  All references in this Annex to the
"Secured Party" will be to either party when acting in that capacity and all
corresponding references to the "Pledgor" will be to the other party when acting
in that capacity; provided, however, that if Other Posted Support is held by a
party to this Annex, all references herein to that party as the Secured Party
with respect to that Other Posted Support will be to that party as the
beneficiary thereof and will not subject that support or that party as the
beneficiary thereof to provisions of law generally relating to security
interests and secured parties.
 

Copyright ©1994 by International Swaps and Derivatives Association, Inc.


 
 

--------------------------------------------------------------------------------

 

Paragraph 2.                                Security Interest
 
Each party, as the Pledgor, hereby pledges to the other party, as the Secured
Party, as security for its Obligations, and grants to the Secured Party a first
priority continuing security interest in, lien on and right of Set-off against
all Posted Collateral Transferred to or received by the Secured Party
hereunder.  Upon the Transfer by the Secured Party to the Pledgor of Posted
Collateral, the security interest and lien granted hereunder on that Posted
Collateral will be released immediately and, to the extent possible, without any
further action by either party.
 
Paragraph 3.                                Credit Support Obligations
 
(a)           Delivery Amount.  Subject to Paragraphs 4 and 5, upon a demand
made by the Secured Party on or promptly following a Valuation Date, if the
Delivery Amount for that Valuation Date equals or exceeds the Pledgor's Minimum
Transfer Amount, then the Pledgor will Transfer to the Secured Party Eligible
Credit Support having a Value as of the date of Transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 13).  Unless otherwise
specified in Paragraph 13, the "Delivery Amount" applicable to the Pledgor for
any Valuation Date will equal the amount by which:
 
(i)         the Credit Support Amount
 
exceeds
 
(ii)         the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party.
 
(b)           Return Amount.  Subject to Paragraphs 4 and 5, upon a demand made
by the Pledgor on or promptly following a Valuation Date, if the Return Amount
for that Valuation Date equals or exceeds the Secured Party's Minimum Transfer
Amount, then the Secured Party will Transfer to the Pledgor Posted Credit
Support specified by the Pledgor in that demand having a Value as of the date of
Transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 13).  Unless otherwise specified in Paragraph 13, the
"Return Amount" applicable to the Secured Party for any Valuation Date will
equal the amount by which:
 
(i)         the Value as of that Valuation Date of all Posted Credit Support
held by the Secured Party
 
exceeds
 
(ii)         the Credit Support Amount.
 
"Credit Support Amount" means, unless otherwise specified in Paragraph 13, for
any Valuation Date (i) the Secured Party's Exposure for that Valuation Date plus
(ii) the aggregate of all Independent Amounts applicable to the Pledgor, if any,
minus (iii) all Independent Amounts applicable to the Secured Party, if any,
minus (iv) the Pledgor's Threshold; provided, however, that the Credit Support
Amount will be deemed to be zero whenever the calculation of Credit Support
Amount yields a number less than zero.
 
Paragraph 4.                                Conditions Precedent, Transfer
Timing, Calculations and Substitutions
 
(a)           Conditions Precedent. Each Transfer obligation of the Pledgor
under Paragraphs 3 and 5 and of the Secured Party under Paragraphs 3, 4(d)(ii),
5 and 6(d) is subject to the conditions precedent that:
 
(i)         no Event of Default, Potential Event of Default or Specified
Condition has occurred and is continuing with respect to the other party; and
 
(ii)         no Early Termination Date for which any unsatisfied payment
obligations exist has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the other party.
 
(b)           Transfer Timing.  Subject to Paragraphs 4(a) and 5 and unless
otherwise specified, if a demand for the Transfer of Eligible Credit Support or
Posted Credit Support is made by the Notification Time, then the relevant
 

 
2

--------------------------------------------------------------------------------

 

Transfer will be made not later than the close of business on the next Local
Business Day; if a demand is made after the Notification Time, then the relevant
Transfer will be made not later than the close of business on the second Local
Business Day thereafter.
 
(c)           Calculations.  All calculations of Value and Exposure for purposes
of Paragraphs 3 and 6(d) will be made by the Valuation Agent as of the Valuation
Time.  The Valuation Agent will notify each party (or the other party, if the
Valuation Agent is a party) of its calculations not later than the Notification
Time on the Local Business Day following the applicable Valuation Date (or in
the case of Paragraph 6(d), following the date of calculation).
 
(d)           Substitutions.
 
(i)         Unless otherwise specified in Paragraph 13, upon notice to the
Secured Party specifying the items of Posted Credit Support to be exchanged, the
Pledgor may, on any Local Business Day, Transfer to the Secured Party substitute
Eligible Credit Support (the "Substitute Credit Support"); and
 
(ii)         subject to Paragraph 4(a), the Secured Party will Transfer to the
Pledgor the items of Posted Credit Support specified by the Pledgor in its
notice not later than the Local Business Day following the date on which the
Secured Party receives the Substitute Credit Support, unless otherwise specified
in Paragraph 13 (the "Substitution Date"); provided that the Secured Party will
only be obligated to Transfer Posted Credit Support with a Value as of the date
of Transfer of that Posted Credit Support equal to the Value as of that date of
the Substitute Credit Support.
 
Paragraph 5.                                Dispute Resolution
 
If a party (a "Disputing Party") disputes (I) the Valuation Agent's calculation
of a Delivery Amount or a Return Amount or (II) the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, then (1) the Disputing Party
will notify the other party and the Valuation Agent (if the Valuation Agent is
not the other party) not later than the close of business on the Local Business
Day following (X) the date that the demand is made under Paragraph 3 in the case
of (I) above or (Y) the date of Transfer in the case of (II) above, (2) subject
to Paragraph 4(a), the appropriate party will Transfer the undisputed amount to
the other party not later than the close of business on the Local Business Day
following (X) the date that the demand is made under Paragraph 3 in the case of
(I) above or (Y) the date of Transfer in the case of (II) above, (3) the parties
will consult with each other in an attempt to resolve the dispute and (4) if
they fail to resolve the dispute by the Resolution Time, then:
 
(i)         In the case of a dispute involving a Delivery Amount or Return
Amount, unless otherwise specified in Paragraph 13, the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:
 
(A)         utilizing any calculations of Exposure for the Transactions (or Swap
Transactions) that the parties have agreed are not in dispute;
 
(B)         calculating the Exposure for the Transactions (or Swap Transactions)
in dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction (or Swap Transaction), then fewer than
four quotations may be used for that Transaction (or Swap Transaction); and if
no quotations are available for a particular Transaction (or Swap Transaction),
then the Valuation Agent's original calculations will be used for that
Transaction (or Swap Transaction); and
 
(C)         utilizing the procedures specified in Paragraph 13 for calculating
the Value, if disputed, of Posted Credit Support.
 
(ii)         In the case of a dispute involving the Value of any Transfer of
Eligible Credit Support or Posted Credit Support, the Valuation Agent will
recalculate the Value as of the date of Transfer pursuant to Paragraph 13.
 

 
3

--------------------------------------------------------------------------------

 

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) not
later than the Notification Time on the Local Business Day following the
Resolution Time.  The appropriate party will, upon demand following that notice
by the Valuation Agent or a resolution pursuant to (3) above and subject to
Paragraphs 4(a) and 4(b), make the appropriate Transfer.
 
Paragraph 6.                                Holding and Using Posted Collateral
 
(a)           Care of Posted Collateral.  Without limiting the Secured Party's
rights under Paragraph 6(c), the Secured Party will exercise reasonable care to
assure the safe custody of all Posted Collateral to the extent required by
applicable law, and in any event the Secured Party will be deemed to have
exercised reasonable care if it exercises at least the same degree of care as it
would exercise with respect to its own property.  Except as specified in the
preceding sentence, the Secured Party will have no duty with respect to Posted
Collateral, including, without limitation, any duty to collect any
Distributions, or enforce or preserve any rights pertaining thereto.
 
(b)           Eligibility to Hold Posted Collateral; Custodians.
 
(i)         General.  Subject to the satisfaction of any conditions specified in
Paragraph 13 for holding Posted Collateral, the Secured Party will be entitled
to hold Posted Collateral or to appoint an agent (a "Custodian") to hold Posted
Collateral for the Secured Party.  Upon notice by the Secured Party to the
Pledgor of the appointment of a Custodian, the Pledgor's obligations to make any
Transfer will be discharged by making the Transfer to that Custodian.  The
holding of Posted Collateral by a Custodian will be deemed to be the holding of
that Posted Collateral by the Secured Party for which the Custodian is acting.
 
(ii)         Failure to Satisfy Conditions.  If the Secured Party or its
Custodian fails to satisfy any conditions for holding Posted Collateral, then
upon a demand made by the Pledgor, the Secured Party will, not later than five
Local Business Days after the demand, Transfer or cause its Custodian to
Transfer all Posted Collateral held by it to a Custodian that satisfies those
conditions or to the Secured Party if it satisfies those conditions.
 
(iii)         Liability.  The Secured Party will be liable for the acts or
omissions of its Custodian to the same extent that the Secured Party would be
liable hereunder for its own acts or omissions.
 
(c)           Use of Posted Collateral.  Unless otherwise specified in Paragraph
13 and without limiting the rights and obligations of the parties under
Paragraphs 3, 4(d)(ii), 5, 6(d) and 8, if the Secured Party is not a Defaulting
Party or an Affected Party with respect to a Specified Condition and no Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then the
Secured Party will, notwithstanding Section 9-207 of the New York Uniform
Commercial Code, have the right to:
 
(i)         sell, pledge, rehypothecate, assign, invest, use, commingle or
otherwise dispose of, or otherwise use in its business any Posted Collateral it
holds, free from any claim or right of any nature whatsoever of the Pledgor,
including any equity or right of redemption by the Pledgor; and
 
(ii)         register any Posted Collateral in the name of the Secured Party,
its Custodian or a nominee for either.
 
For purposes of the obligation to Transfer Eligible Credit Support or Posted
Credit Support pursuant to Paragraphs 3 and 5 and any rights or remedies
authorized under this Agreement, the Secured Party will be deemed to continue to
hold all Posted Collateral and to receive Distributions made thereon, regardless
of whether the Secured Party has exercised any rights with respect to any Posted
Collateral pursuant to (i) or (ii) above.
 

 
4

--------------------------------------------------------------------------------

 

(d)           Distributions and Interest Amount
 
(i)         Distributions.  Subject to Paragraph 4(a), if the Secured Party
receives or is deemed to receive Distributions on a Local Business Day, it will
Transfer to the Pledgor not later than the following Local Business Day any
Distributions it receives or is deemed to receive to the extent that a Delivery
Amount would not be created or increased by that Transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed to be a Valuation
Date for this purpose).
 
(ii)         Interest Amount.  Unless otherwise specified in Paragraph 13 and
subject to Paragraph 4(a), in lieu of any interest, dividends or other amounts
paid or deemed to have been paid with respect to Posted Collateral in the form
of Cash (all of which may be retained by the Secured Party), the Secured Party
will Transfer to the Pledgor at the times specified in Paragraph 13 the Interest
Amount to the extent that a Delivery Amount would not be created or increased by
that Transfer, as calculated by the Valuation Agent (and the date of calculation
will be deemed to be a Valuation Date for this purpose).  The Interest Amount or
portion thereof not Transferred pursuant to this Paragraph will constitute
Posted Collateral in the form of Cash and will be subject to the security
interest granted under Paragraph 2.
 
Paragraph 7.                                Events of Default
 
For purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default will
exist with respect to a party if:
 
(i)         that party fails (or fails to cause its Custodian) to make, when
due, any Transfer of Eligible Collateral, Posted Collateral or the Interest
Amount, as applicable, required to be made by it and that failure continues for
two Local Business Days after notice of that failure is given to that party;
 
(ii)         that party fails to comply with any restriction or prohibition
specified in this Annex with respect to any of the rights specified in Paragraph
6(c) and that failure continues for five Local Business Days after notice of
that failure is given to that party; or
 
(iii)         that party fails to comply with or perform any agreement or
obligation other than those specified in Paragraphs 7(i) and 7(ii) and that
failure continues for 30 days after notice of that failure is given to that
party.
 
Paragraph 8.                                Certain Rights and Remedies
 
(a)           Secured Party's Rights and Remedies.  If at any time (1) an Event
of Default or Specified Condition with respect to the Pledgor has occurred and
is continuing or (2) an Early Termination Date has occurred or been designated
as the result of an Event of Default or Specified Condition with respect to the
Pledgor, then, unless the Pledgor has paid in full all of its Obligations that
are then due, the Secured Party may exercise one or more of the following rights
and remedies:
 
(i)         all rights and remedies available to a secured party under
applicable law with respect to Posted Collateral held by the Secured Party;
 
(ii)         any other rights and remedies available to the Secured Party under
the terms of Other Posted Support, if any;
 
(iii)         the right to Set-off any amounts payable by the Pledgor with
respect to any Obligations against any Posted Collateral or the Cash equivalent
of any Posted Collateral held by the Secured Party (or any obligation of the
Secured Party to Transfer that Posted Collateral); and
 
(iv)         the right to liquidate any Posted Collateral held by the Secured
Party through one or more public or private sales or other dispositions with
such notice, if any, as may be required under applicable law, free from any
claim or right of any nature whatsoever of the Pledgor, including any equity or
right of redemption by the Pledgor (with the Secured Party having the right to
purchase any or all of the Posted
 

 
5

--------------------------------------------------------------------------------

 

Collateral to be sold) and to apply the proceeds (or the Cash equivalent
thereof) from the liquidation of the Posted Collateral to any amounts payable by
the Pledgor with respect to any Obligations in that order as the Secured Party
may elect.
 
Each party acknowledges and agrees that Posted Collateral in the form of
securities may decline speedily in value and is of a type customarily sold on a
recognized market, and, accordingly, the Pledgor is not entitled to prior notice
of any sale of that Posted Collateral by the Secured Party, except any notice
that is required under applicable law and cannot be waived.
 
(b)           Pledgor's Rights and Remedies.  If at any time an Early
Termination Date has occurred or been designated as the result of an Event of
Default or Specified Condition with respect to the Secured Party, then (except
in the case of an Early Termination Date relating to less than all Transactions
(or Swap Transactions) where the Secured Party has paid in full all of its
obligations that are then due under Section 6(e) of this Agreement):
 
(i)         the Pledgor may exercise all rights and remedies available to a
pledgor under applicable law with respect to Posted Collateral held by the
Secured Party;
 
(ii)         the Pledgor may exercise any other rights and remedies available to
the Pledgor under the terms of Other Posted Support, if any;
 
(iii)         the Secured Party will be obligated immediately to Transfer all
Posted Collateral and the Interest Amount to the Pledgor; and
 
(iv)         to the extent that Posted Collateral or the Interest Amount is not
so Transferred pursuant to (iii) above, the Pledgor may:
 
(A)         Set-off any amounts payable by the Pledgor with respect to any
Obligations against any Posted Collateral or the Cash equivalent of any Posted
Collateral held by the Secured Party (or any obligation of the Secured Party to
Transfer that Posted Collateral); and
 
(B)         to the extent that the Pledgor does not Set-off under (iv)(A) above,
withhold payment of any remaining amounts payable by the Pledgor with respect to
any Obligations, up to the Value of any remaining Posted Collateral held by the
Secured Party, until that Posted Collateral is Transferred to the Pledgor.
 
(c)           Deficiencies and Excess Proceeds.  The Secured Party will Transfer
to the Pledgor any proceeds and Posted Credit Support remaining after
liquidation, Set-off and/or application under Paragraphs 8(a) and 8(b) after
satisfaction in full of all amounts payable by the Pledgor with respect to any
Obligations; the Pledgor in all events will remain liable for any amounts
remaining unpaid after any liquidation, Set-off and/or application under
Paragraphs 8(a) and 8(b).
 
(d)           Final Returns.  When no amounts are or thereafter may become
payable by the Pledgor with respect to any Obligations (except for any potential
liability under Section 2(d) of this Agreement), the Secured Party will Transfer
to the Pledgor all Posted Credit Support and the Interest Amount, if any.
 
Paragraph 9.                                Representations
 
Each party represents to the other party (which representations will be deemed
to be repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that:
 
(i)         it has the power to grant a security interest in and lien on any
Eligible Collateral it Transfers as the Pledgor and has taken all necessary
actions to authorize the granting of that security interest and lien;
 

 
6

--------------------------------------------------------------------------------

 

(ii)         it is the sole owner of or otherwise has the right to Transfer all
Eligible Collateral it Transfers to the Secured Party hereunder, free and clear
of any security interest, lien, encumbrance or other restrictions other than the
security interest and lien granted under Paragraph 2;
 
(iii)         upon the Transfer of any Eligible Collateral to the Secured Party
under the terms of this Annex, the Secured Party will have a valid and perfected
first priority security interest therein (assuming that any central clearing
corporation or any third-party financial intermediary or other entity not within
the control of the Pledgor involved in the Transfer of that Eligible Collateral
gives the notices and takes the action required of it under applicable law for
perfection of that interest); and
 
(iv)         the performance by it of its obligations under this Annex will not
result in the creation of any security interest, lien or other encumbrance on
any Posted Collateral other than the security interest and lien granted under
Paragraph 2.
 
Paragraph 10.                                Expenses
 
(a)           General.  Except as otherwise provided in Paragraphs 10(b) and
10(c), each party will pay its own costs and expenses in connection with
performing its obligations under this Annex and neither party will be liable for
any costs and expenses incurred by the other party in connection herewith.
 
(b)           Posted Credit Support. The Pledgor will promptly pay when due all
taxes, assessments or charges of any nature that are imposed with respect to
Posted Credit Support held by the Secured Party upon becoming aware of the same,
regardless of whether any portion of that Posted Credit Support is subsequently
disposed of under Paragraph 6(c), except for those taxes, assessments and
charges that result from the exercise of the Secured Party's rights under
Paragraph 6(c).
 
(c)           Liquidation/Application of Posted Credit Support. All reasonable
costs and expenses incurred by or on behalf of the Secured Party or the Pledgor
in connection with the liquidation and/or application of any Posted Credit
Support under Paragraph 8 will be payable, on demand and pursuant to the
Expenses Section of this Agreement, by the Defaulting Party or, if there is no
Defaulting Party, equally by the parties.
 
Paragraph 11.                                Miscellaneous
 
(a)           Default Interest. A Secured Party that fails to make, when due,
any Transfer of Posted Collateral or the Interest Amount will be obligated to
pay the Pledgor (to the extent permitted under applicable law) an amount equal
to interest at the Default Rate multiplied by the Value of the items of property
that were required to be Transferred, from (and including) the date that Posted
Collateral or Interest Amount was required to be Transferred to (but excluding)
the date of Transfer of that Posted Collateral or Interest Amount.  This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.
 
(b)           Further Assurances.  Promptly following a demand made by a party,
the other party will execute, deliver, file and record any financing statement,
specific assignment or other document and take any other action that may be
necessary or desirable and reasonably requested by that party to create,
preserve, perfect or validate any security interest or lien granted under
Paragraph 2, to enable that party to exercise or enforce its rights under this
Annex with respect to Posted Credit Support or an Interest Amount or to effect
or document a release of a security interest on Posted Collateral or an Interest
Amount.
 
(c)           Further Protection.  The Pledgor will promptly give notice to the
Secured Party of, and defend against, any suit, action, proceeding or lien that
involves Posted Credit Support Transferred by the Pledgor or that could
adversely affect the security interest and lien granted by it under Paragraph 2,
unless that suit, action, proceeding or lien results from the exercise of the
Secured Party's rights under Paragraph 6(c).
 
(d)           Good Faith and Commercially Reasonable Manner.  Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.
 

 
7

--------------------------------------------------------------------------------

 

(e)           Demands and Notices.  All demands and notices made by a party
under this Annex will be made as specified in the Notices Section of this
Agreement, except as otherwise provided in Paragraph 13.
 
(f)           Specifications of Certain Matters.  Anything referred to in this
Annex as being specified in Paragraph 13 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.
 
Paragraph 12.                                Definitions
 
As used in this Annex:—
 
"Cash" means the lawful currency of the United States of America.
 
"Credit Support Amount" has the meaning specified in Paragraph 3.
 
"Custodian" has the meaning specified in Paragraphs 6(b)(i) and 13.
 
"Delivery Amount" has the meaning specified in Paragraph 3(a).
 
"Disputing Party" has the meaning specified in Paragraph 5.
 
"Distributions" means with respect to Posted Collateral other than Cash, all
principal, interest and other payments and distributions of cash or other
property with respect thereto, regardless of whether the Secured Party has
disposed of that Posted Collateral under Paragraph 6(c).  Distributions will not
include any item of property acquired by the Secured Party upon any disposition
or liquidation of Posted Collateral or, with respect to any Posted Collateral in
the form of Cash, any distributions on that collateral, unless otherwise
specified herein.
 
"Eligible Collateral" means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
"Eligible Credit Support" means Eligible Collateral and Other Eligible Support.
 
"Exposure" means for any Valuation Date or other date for which Exposure is
calculated and subject to Paragraph 5 in the case of a dispute, the amount, if
any, that would be payable to a party that is the Secured Party by the other
party (expressed as a positive number) or by a party that is the Secured Party
to the other party (expressed as a negative number) pursuant to Section
6(e)(ii)(2)(A) of this Agreement as if all Transactions (or Swap Transactions)
were being terminated as of the relevant Valuation Time; provided that Market
Quotation will be determined by the Valuation Agent using its estimates at
mid-market of the amounts that would be paid for Replacement Transactions (as
that term is defined in the definition of "Market Quotation").
 
"Independent Amount" means, with respect to a party, the amount specified as
such for that party in Paragraph 13; if no amount is specified, zero.
 
"Interest Amount" means, with respect to an Interest Period, the aggregate sum
of the amounts of interest calculated for each day in that Interest Period on
the principal amount of Posted Collateral in the form of Cash held by the
Secured Party on that day, determined by the Secured Party for each such day as
follows:
 
(x) the amount of that Cash on that day; multiplied by
 
(y) the Interest Rate in effect for that day; divided by
 
(z) 360.
 
"Interest Period" means the period from (and including) the last Local Business
Day on which an Interest Amount was Transferred (or, if no Interest Amount has
yet been Transferred, the Local Business Day on which Posted
 

 
8

--------------------------------------------------------------------------------

 

Collateral in the form of Cash was Transferred to or received by the Secured
Party) to (but excluding) the Local Business Day on which the current Interest
Amount is to be Transferred.
 
"Interest Rate" means the rate specified in Paragraph 13.
 
"Local Business Day," unless otherwise specified in Paragraph 13, has the
meaning specified in the Definitions Section of this Agreement, except that
references to a payment in clause (b) thereof will be deemed to include a
Transfer under this Annex.
 
"Minimum Transfer Amount" means, with respect to a party, the amount specified
as such for that party in Paragraph 13; if no amount is specified, zero.
 
"Notification Time" has the meaning specified in Paragraph 13.
 
"Obligations" means, with respect to a party, all present and future obligations
of that party under this Agreement and any additional obligations specified for
that party in Paragraph 13.
 
"Other Eligible Support" means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 13.
 
"Other Posted Support" means all Other Eligible Support Transferred to the
Secured Party that remains in effect for the benefit of that Secured Party.
 
"Pledgor" means either party, when that party (i) receives a demand for or is
required to Transfer Eligible Credit Support under Paragraph 3(a) or (ii) has
Transferred Eligible Credit Support under Paragraph 3(a).
 
"Posted Collateral" means all Eligible Collateral, other property,
Distributions, and all proceeds thereof that have been Transferred to or
received by the Secured Party under this Annex and not Transferred to the
Pledgor pursuant to Paragraph 3(b), 4(d)(ii) or 6(d)(i) or released by the
Secured Party under Paragraph 8.  Any Interest Amount or portion thereof not
Transferred pursuant to Paragraph 6(d)(ii) will constitute Posted Collateral in
the form of Cash.
 
"Posted Credit Support" means Posted Collateral and Other Posted Support.
 
"Recalculation Date" means the Valuation Date that gives rise to the dispute
under Paragraph 5; provided, however, that if a subsequent Valuation Date occurs
under Paragraph 3 prior to the resolution of the dispute, then the
"Recalculation Date" means the most recent Valuation Date under Paragraph 3.
 
"Resolution Time" has the meaning specified in Paragraph 13.
 
"Return Amount" has the meaning specified in Paragraph 3(b).
 
"Secured Party" means either party, when that party (i) makes a demand for or is
entitled to receive Eligible Credit Support under Paragraph 3(a) or (ii) holds
or is deemed to hold Posted Credit Support.
 
"Specified Condition" means, with respect to a party, any event specified as
such for that party in Paragraph 13.
 
"Substitute Credit Support" has the meaning specified in Paragraph 4(d)(i).
 
"Substitution Date" has the meaning specified in Paragraph 4(d)(ii).
 
"Threshold" means, with respect to a party, the amount specified as such for
that party in Paragraph 13; if no amount is specified, zero.
 
"Transfer" means, with respect to any Eligible Credit Support, Posted Credit
Support or Interest Amount, and in accordance with the instructions of the
Secured Party, Pledgor or Custodian, as applicable:
 

 
9

--------------------------------------------------------------------------------

 

(i)           in the case of Cash, payment or delivery by wire transfer into one
or more bank accounts specified by the recipient;
 
(ii)         in the case of certificated securities that cannot be paid or
delivered by book-entry, payment or delivery in appropriate physical form to the
recipient or its account accompanied by any duly executed instruments of
transfer, assignments in blank, transfer tax stamps and any other documents
necessary to constitute a legally valid transfer to the recipient;
 
(iii)         in the case of securities that can be paid or delivered by
book-entry, the giving of written instructions to the relevant depository
institution or other entity specified by the recipient, together with a written
copy thereof to the recipient, sufficient if complied with to result in a
legally effective transfer of the relevant interest to the recipient; and
 
(iv)         in the case of Other Eligible Support or Other Posted Support, as
specified in Paragraph 13.
 
"Valuation Agent" has the meaning specified in Paragraph 13.
 
"Valuation Date" means each date specified in or otherwise determined pursuant
to Paragraph 13.
 
"Valuation Percentage" means, for any item of Eligible Collateral, the
percentage specified in Paragraph 13.
 
"Valuation Time" has the meaning specified in Paragraph 13.
 
"Value" means for any Valuation Date or other date for which Value is calculated
and subject to Paragraph 5 in the case of a dispute, with respect to:
 
 
(i)
Eligible Collateral or Posted Collateral that is:

 
(A)         Cash, the amount thereof; and
 
(B)         a security, the bid price obtained by the Valuation Agent multiplied
by the applicable Valuation Percentage, if any;
 
 
(ii)
Posted Collateral that consists of items that are not specified as Eligible
Collateral, zero; and

 
Other Eligible Support and Other Posted Support, as specified in Paragraph 13.
 
 
10

--------------------------------------------------------------------------------


 
Paragraph 13.                                Elections and Variables
 
(a)           Security Interest for "Obligations."  The term "Obligations" as
used in this Annex includes the following additional obligations:
 
With respect to Party A: None.
With respect to Party B: None.
 
(b)           Credit Support Obligations.
 
(i)         Delivery Amount, Return Amount and Credit Support Amount.
 
(A)         "Delivery Amount" has the meaning specified in Paragraph 3(a),
except that:
 
(1)           the words "upon a demand made by the Secured Party on or promptly
following a Valuation Date" shall be deleted and replaced by the words "not
later than the close of business on each Valuation Date";
 
(2)           the sentence beginning "Unless otherwise specified in Paragraph
13" and ending "(ii) the Value as of that Valuation Date of all Posted Credit
Support held by the Secured Party." shall be deleted in its entirety and
replaced with the following:
 
"The "Delivery Amount" applicable to the Pledgor for any Valuation Date will
equal the greatest of:
 
 
(1)
the amount by which (a) the Moody's Credit Support Amount for such Valuation
Date exceeds (b) the Moody's Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party;

 
 
(2)
the amount by which (a) the S&P Credit Support Amount for such Valuation Date
exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party; and

 
 
(3)
the amount by which (a) the Fitch Credit Support Amount for such Valuation Date
exceeds (b) the Fitch Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party."; and

 
(3)           if, on any Valuation Date, the Delivery Amount equals or exceeds
the Pledgor's Minimum Transfer Amount, the Pledgor will Transfer to the Secured
Party sufficient Eligible Credit Support to ensure that, immediately following
such Transfer, the Delivery Amount shall be zero.
 
(B)         "Return Amount" has the meaning specified in Paragraph 3(b), except
that:
 
(1)           the sentence beginning "Unless otherwise specified in Paragraph
13" and ending "(ii) the Credit Support Amount." shall be deleted in its
entirety and replaced with the following:
 
"The "Return Amount" applicable to the Secured Party for any Valuation Date will
equal the least of:
 
 
(1)
the amount by which (a) the Moody's Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Moody's Credit
Support Amount for such Valuation Date;

 

 
11

--------------------------------------------------------------------------------

 

 
(2)
the amount by which (a) the S&P Value, as of such Valuation Date, of all Posted
Credit Support held by the Secured Party exceeds (b) the S&P Credit Support
Amount for such Valuation Date; and

 
 
(3)
the amount by which (a) the Fitch Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the Fitch Credit
Support Amount for such Valuation Date."; and

 
(2)           in no event shall the Secured Party be required to Transfer any
Posted Credit Support under Paragraph 3(b) if, immediately following such
Transfer, the Delivery Amount would be greater than zero.
 
(C)         The term "Credit Support Amount" shall mean the Moody's Credit
Support Amount, the S&P Credit Support Amount and the Fitch Credit Support
Amount, as applicable.
 
                    (D)         For purposes of this Annex, the following terms
have the meanings set forth below:
 
"Moody's Credit Support Amount" means, for any Valuation Date:
 
 
(i)
if the Moody's Threshold for such Valuation Date is zero and either (a) the
Moody's Second Rating Trigger Requirements do not apply or (b) less than 30
Local Business Days have elapsed since the last time the Moody's Second Rating
Trigger Requirements did not apply, an amount in USD equal to the greater of (1)
the sum of (a) the Secured Party's Exposure and (b) the aggregate of the Moody's
First Trigger Collateral Amounts (as defined below) in respect of such Valuation
Date for all Transactions hereunder and (2) zero;

 
 
(ii)
if the Moody's Threshold for such Valuation Date is zero and the Moody's Second
Rating Trigger Requirements apply and 30 or more Local Business Days have
elapsed since the last time the Moody's Second Rating Trigger Requirements did
not apply, an amount in USD equal to the greatest of (1) the sum of (a) the
Secured Party's Exposure and (b) the aggregate of the Moody's Second Trigger
Collateral Amounts (as defined below) in respect of such Valuation Date for all
Transactions hereunder, (2) an aggregate amount equal to the sum of the Next
Payments payable by Party A pursuant to each Transaction hereunder in respect of
the Next Payment Dates scheduled to occur on or after such Valuation Date and
(3) zero; or

 
 
(iii)
if the Moody's Threshold for such Valuation Date is infinity, zero.

 
"Moody's First Trigger Collateral Amount" means, in respect of each Transaction
hereunder on any date, an amount in USD equal to the Notional Amount of such
Transaction on such date multiplied by the Applicable Percentage set forth in
the table in Exhibit A hereto.
 
"Moody's Second Trigger Collateral Amount" means, in respect of each Transaction
hereunder on any date, an amount in USD equal to the Notional Amount of such
Transaction on such date multiplied by the Applicable Percentage set forth in
the applicable table in Exhibit B hereto.
 
"Moody's Value" means, on any date and with respect to any Eligible Collateral
other than Cash, the bid price obtained by the Valuation Agent, or in the case
of Cash the amount thereof, multiplied by the applicable Moody's Valuation
Percentage for such Eligible Collateral set forth in Paragraph 13(b)(ii)(A).
 
"Next Payment" means, for each Transaction and each Valuation Date, the greater
of (i) the aggregate amount of any payments due to be made by Party A under
Section 2(a) in respect of such Transaction on the related Next Payment Date
less the aggregate amount of any payments
 

 
12

--------------------------------------------------------------------------------

 

due to be made by Party B under Section 2(a) on such Next Payment Date (any such
payments determined based on rates prevailing on such Valuation Date) and (ii)
zero.
 
"Next Payment Date" means, for each Transaction and each Valuation Date, the
next date on which a scheduled payment under such Transaction is due to be paid.
 
"S&P Credit Support Amount" means, for any Valuation Date:
 
 
(i)
if the S&P Threshold for such Valuation Date is zero and an S&P First Rating
Trigger has been continuing for 10 or more Local Business Days, an amount equal
to 125% of the Secured Party's Exposure; or

 
 
(ii)
if the S&P Threshold is infinity, zero.

 
"S&P Value" means, on any date and with respect to any Eligible Collateral other
than Cash, the bid price obtained by the Valuation Agent, or in the case of Cash
the amount thereof, multiplied by the applicable S&P Valuation Percentage for
such Eligible Collateral set forth in Paragraph 13(b)(ii)(B).
 
"Fitch Credit Support Amount" means, for any Valuation Date:
 
 
(i)
if the Fitch Threshold for such Valuation Date is zero and a Fitch First Rating
Trigger or a Fitch Second Rating Trigger is continuing, an amount in USD equal
to the greater of (1) the sum of (a) the Secured Party's Exposure plus (b) the
product of the Volatility Buffer for each Transaction hereunder multiplied by
the Notional Amount on such Valuation Date of each Transactions hereunder and
(2) zero; or

 
(iii)                 if the Fitch Threshold for such Valuation Date is
infinity, zero.
 
"Fitch Value" means, on any date and with respect to any Eligible Collateral
other than Cash, the bid price obtained by the Valuation Agent, or in the case
of Cash the amount thereof, multiplied by the applicable Fitch Valuation
Percentage for such Eligible Collateral set forth in Paragraph 13(b)(ii)(C).
 
"Volatility Buffer" means the percentage set forth in the following table with
respect to any Transaction:
 

 
Weighted Average Life of Hedge in Years
Notes' Rating
1
2
3
4
5
6
7
8
9
10
USD Interest Rate Swaps
AA- or Better
0.6
1.6
2.6
3.4
4.2
4.8
5.5
5.9
6.4
7.0
A+/A
0.3
0.8
1.3
1.7
2.1
2.4
2.8
3.0
3.3
3.6
A-/BBB+
0.2
0.6
1.0
1.3
1.6
1.9
2.1
2.3
2.5
2.7



                                        (ii)         Eligible Collateral.  The
following items will qualify as "Eligible Collateral" for the party specified:
 
 
With respect to Party A: On any date, the items set forth below (all Eligible
Collateral to be denominated in USD).

    With respect to Party B:  None.
 

 
13

--------------------------------------------------------------------------------

 

(A)           Moody's Valuation Percentage.
 
Instrument
Moody's First Rating Trigger Requirements
Moody's Second Rating Trigger Requirements
U.S. Dollar Cash
100%
100%
Fixed-Rate Negotiable Treasury Debt Issued by the U.S. Treasury Department
with Remaining Maturity:
<1 Year
100%
100%
1 to 2 years
100%
99%
2 to 3 years
100%
98%
3 to 5 years
100%
97%
5 to 7 years
100%
96%
7 to 10 years
100%
94%
10 to 20 years
100%
90%
More than 20 years
100%
88%
Floating-Rate Negotiable Treasury Debt Issued by the U.S. Treasury Department
All Maturities
100%
99%
Fixed-Rate U.S. Agency Debentures with Remaining Maturity:
<1 Year
100%
99%
1 to 2 years
100%
99%
2 to 3 years
100%
98%
3 to 5 years
100%
96%
5 to 7 years
100%
93%
7 to 10 years
100%
93%
10 to 20 years
100%
89%
More than 20 years
100%
87%
Floating-Rate U.S. Agency Debentures
All Maturities
100%
98%



 
"Moody's Valuation Percentage" means, with respect to a Valuation Date and each
instrument in the above table, (i) so long as the Moody's Threshold for such
Valuation Date is zero and either (A) the Moody's Second Rating Trigger
Requirements do not apply or (B) less than 30 Local Business Days have elapsed
since the last time the Moody's Second Rating Trigger Requirements did not
apply, the corresponding percentage for such instrument in the column headed
"Moody's First Rating Trigger Requirements" or (ii) so long as the Moody's
Threshold for such Valuation Date is zero and (A) the Moody's Second Rating
Trigger Requirements apply and (B) at least 30 Local Business Days have elapsed
since the last time the Moody's Second Rating Trigger Requirements did not
apply, the corresponding percentage in the column headed "Moody's Second Rating
Trigger Requirements."
 

 
14

--------------------------------------------------------------------------------

 

(B)           S&P Valuation Percentage.
 
Instrument
S&P First Rating Trigger
U.S. Dollar Cash
80%
Fixed-Rate Negotiable Treasury Debt Issued by the U.S. Treasury Department
with Remaining Maturity:
< 1 year
79.1%
2 to 5 years
78.4%
5 to 7 years
75.0%
7 to 10 years
74.1%
10 to 20 years
72.9%
More than 20 years
70.9%
Fixed-Rate U.S. Agency Debentures with Remaining Maturity:
< 5 years
78.4%
5 to 10 years
74.1%
10 to 20 years
66.1%
More than 20 years
62.3%



 
"S&P Valuation Percentage" means, with respect to a Valuation Date and each
instrument in the above table, so long as the S&P Threshold for such Valuation
Date is zero and an S&P First Rating Trigger has been continuing for 10 or more
Local Business Days, the corresponding percentage for such instrument in the
column headed "S&P First Rating Trigger".
 
(C)         Fitch Valuation Percentage.
 
Instrument
Fitch First Rating Trigger
Fitch Second Rating Trigger
U.S. Dollar Cash
100%
100%
Fixed-Rate Negotiable Treasury Debt Issued by the U.S. Treasury Department
with Remaining Maturity:
Less than 1 year
97.5%
97.5%
1 to 2 years
91.5%
91.5%
2 to 3 years
91.5%
91.5%
3 to 5 years
91.5%
91.5%
5 to 7 years
86.3%
86.3%
7 to 10 years
86.3%
86.3%
10 to 20 years
79%
79%
Floating-Rate Negotiable Treasury Debt Issued by the U.S. Treasury Department
with Remaining Maturity:
 
All Maturities
                               (1)
                               (1)
Fixed-Rate and Floating-Rate U.S. Agency Debentures with Remaining Maturity:
All Maturities
                                                               (1)
                                                                 (1)



 
(1) Subject to review by Fitch.
 

 
15

--------------------------------------------------------------------------------

 

"Fitch Valuation Percentage" means, with respect to a Valuation Date and each
instrument in the above table, (i) so long as the Fitch Threshold for such
Valuation Date is zero and a Fitch Second Rating Trigger has not been continuing
for 30 or more calendar days, the corresponding percentage for such instrument
in the column headed "Fitch First Rating Trigger" and (ii) so long as the Fitch
Threshold for such Valuation Date is zero and a Fitch Second Rating Trigger has
been continuing for 30 or more calendar days, the corresponding percentage for
such instrument in the column headed "Fitch Second Rating Trigger".
 
(iii)         Other Eligible Support.  The following items will qualify as
"Other Eligible Support" for the party specified:
 
With respect to Party A: As of the date of this Annex, None; provided, that upon
the first Transfer of Eligible Collateral under this Annex, the Pledgor may, at
the Pledgor's expense, agree with the relevant Rating Agency (to the extent such
Rating Agency is providing a rating for the Notes) as to such Other Eligible
Support that the Pledgor may designate, and upon such agreement (as evidenced in
writing), Pledgor may designate such Other Eligible Support hereunder.
With respect to Party B: None.
 
(iv)         Thresholds.
 
(A)         "Independent Amount" means with respect to Party A:  zero.
 
"Independent Amount" means with respect to Party B:  zero.
 
 
(B)
"Threshold" means with respect to Party A: the Moody's Threshold, the S&P
Threshold and the Fitch Threshold, as applicable.

"Threshold" means with respect to Party B: infinity.
 
"Moody's Threshold" means, with respect to Party A and any Valuation Date, (a)
so long as the Moody's First Rating Trigger Requirements apply and either (i)
the Moody’s First Rating Trigger Requirements have applied since this Annex was
executed or (ii) at least 30 Local Business Days have elapsed since the last
time the Moody's First Rating Trigger Requirements did not apply, zero, and (b)
at any other time, infinity.
 
"S&P Threshold" means, with respect to Party A and any Valuation Date, (a) so
long as the S&P First Rating Trigger has been continuing for at least 10 Local
Business Days, zero and (b) at any other time, infinity.
 
"Fitch Threshold" means, with respect to Party A and any Valuation Date, (a)
either (i) so long as the Fitch First Rating Trigger has been continuing for at
least 30 calendar days or since this Annex was executed, or (ii) so long as the
Fitch Second Rating Trigger has been continuing for at least 30 calendar days,
zero and (b) at any other time, infinity.
 
(C)         "Minimum Transfer Amount" means with respect to Party A:
U.S.$100,000; provided, however, that if the aggregate outstanding principal
balance of the Notes rated by S&P is at the time of any transfer less than
U.S.$50,000,000, the "Minimum Transfer Amount" shall mean U.S.$50,000; provided,
further, however, that at any time Party A is a Defaulting Party, the "Minimum
Transfer Amount" shall mean zero.
 
"Minimum Transfer Amount" means with respect to Party B: U.S.$100,000; provided,
however, that at any time Party B is a Defaulting Party, the "Minimum Transfer
Amount" shall mean zero.
 
(D)         Rounding.  The Delivery Amount will be rounded up to the nearest
integral multiple of  U.S.$1,000. The Return Amount will be rounded down to the
nearest integral multiple of U.S.$1,000.
 

 
16

--------------------------------------------------------------------------------

 

(c)         Valuation and Timing.
 
(i)         "Valuation Agent" means Party A in all circumstances.
 
(ii)         "Valuation Date" means each Local Business Day on which any of the
Moody's Threshold, the S&P Threshold or the Fitch Threshold is zero.
 
(iii)         "Valuation Time" means the close of business in the city of the
Valuation Agent on the Local Business Day immediately preceding the Valuation
Date or date of calculation, as applicable; provided that the calculations of
Value and Credit Support Amount will, as far as practicable, be made as of
approximately the same time on the same date.
 
(iv)         "Notification Time" means 11:00 a.m., New York time, on a Local
Business Day.
 
(d)           Conditions Precedent and Secured Party's Rights and Remedies.  The
following Termination Event(s) will be a "Specified Condition" for the party
specified (that party being the Affected Party if the Termination Event occurs
with respect to that party):  None.
 
(e)           Substitution.
 
(i)         "Substitution Date" has the meaning specified in Paragraph 4(d)(ii).
 
(ii)         Consent.  Not applicable.
 
(f)           Dispute Resolution.
 
(i)         "Resolution Time" means 1:00 p.m., New York time, on the Local
Business Day following the date on which the notice is given that gives rise to
a dispute under Paragraph 5.
 
(ii)         Value.  For the purpose of Paragraphs 5(i)(C) and 5(ii), on any
date, the Value of the outstanding Posted Credit Support or of any transfer of
Eligible Credit Support or Posted Credit Support, as the case may be, will be
calculated as follows:
 
(A)         with respect to any Eligible Credit Support or Posted Credit Support
comprising securities ("Securities") the sum of (a)(x) the last bid price on
such date for such Securities on the principal national securities exchange on
which such Securities are listed, multiplied by the applicable Valuation
Percentage; or (y) where any Securities are not listed on a national securities
exchange, the bid price for such Securities quoted as at the close of business
on such date by any principal market maker (which shall not be and shall be
independent from the Valuation Agent) for such Securities chosen by the
Valuation Agent, multiplied by the applicable Valuation Percentage; or (z) if no
such bid price is listed or quoted for such date, the last bid price listed or
quoted (as the case may be), as of the day next preceding such date on which
such prices were available, multiplied by the applicable Valuation Percentage;
plus (b) the accrued interest where applicable on such Securities (except to the
extent that such interest shall have been paid to the Pledgor pursuant to
Paragraph 6(d)(ii) or included in the applicable price referred to in
subparagraph (a) above) as of such date; and
 
(B)         with respect to any Cash, the amount thereof in U.S. dollars.
 
(iii)         Alternative.  The provisions of Paragraph 5 will apply.
 
(g)           Holding and Using Posted Collateral.
 
(i)         Eligibility to Hold Posted Collateral; Custodians. A Custodian of
Party B will be entitled to hold Posted Collateral on behalf of Party B pursuant
to Paragraph 6; provided that such Custodian has a short term rating of at least
"A-1" by S&P.  Party B's Custodian is the Indenture Trustee for Party
B.  Initially,
 

 
17

--------------------------------------------------------------------------------

 

the Custodian for Party B is The Bank of New York Mellon.  If at any time the
Custodian's short term rating by S&P falls below "A-1", Party B will within 60
days replace such Custodian with a new Custodian having a short term rating of
"A-1" or better by S&P.
 
(ii)          Hedge Counterparty Collateral Account.  The Posted Collateral will
be held in the Hedge Counterparty Collateral Account, which initially will be
account number 235769, in the name "The Bank of New York Mellon, as Indenture
Trustee, as secured party for Ford Credit Auto Owner Trust 2009-A," at the
corporate trust department of The Bank of New York Mellon in the state of New
York.  The security interest of the Collateral Agent in such account or any
other account in which Posted Collateral will be maintained will be perfected by
the Collateral Agent by control pursuant to §8-106 of the Uniform Commercial
Code.  Party A consents to The Bank of New York Mellon as securities
intermediary entering into an agreement establishing such control under
§8-106(d)(2) of the UCC.
 
(iii)         Use of Posted Collateral. The provisions of Paragraph 6(c) will
not apply to Party B; provided, however, that if Party A delivers Posted
Collateral in book-entry form, then Paragraph 6(c)(ii) will apply to Party B and
its Custodian, and Party B and its Custodian shall have the rights specified in
Paragraph 6(c)(ii).
 
(h)           Distributions and Interest Amount.
 
(i)         Interest Rate.  The "Interest Rate" will be the actual rate of
interest earned by the Secured Party in respect of the portion of the Posted
Credit Support comprised of Cash.
 
(ii)         Transfer of Interest Amount.  The transfer of the Interest Amount
will be made on the date on which a scheduled payment is due under a Transaction
and on any other Local Business Day on which Posted Credit Support in the form
of Cash is transferred to the Pledgor pursuant to Paragraph 3(b), in each case
to the extent that a Delivery Amount would not be created or increased by that
transfer; provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.
 
(iii)         Alternative to Interest Amount.  The provisions of Paragraph
6(d)(ii) will apply.
 
(iv)         "Distributions" means, with respect to any Eligible Credit Support
comprised in the Posted Credit Support consisting of securities, all principal,
interest and other payments and distributions of cash or other property to which
a holder of securities of the same type, nominal value, description and amount
as such Eligible Credit Support would have received from time to time.
 
(v)         "Distribution Date" means, with respect to any Eligible Credit
Support comprised in the Posted Credit Support other than Cash, each date on
which a holder of such Eligible Credit Support would have received Distributions
or, if that date is not a Local Business Day, the next following Local Business
Day.
 
(i)           Additional Representation(s).
 
Party A represents to Party B (which representation will be deemed to be
repeated as of each date on which it, as the Pledgor, Transfers Eligible
Collateral) that no consent, approval or other authorization of any governmental
authority is required in connection with the Transfer of Eligible Collateral
hereunder.
 
There are no additional representations by Party B.
 
(j)           Other Eligible Support and Other Posted Support.
 
(i)         "Value" with respect to Other Eligible Support and Other Posted
Support shall have such meaning as the parties shall agree in writing from time
to time.
 

 
18

--------------------------------------------------------------------------------

 

(ii)         "Transfer" with respect to Other Eligible Support and Other Posted
Support shall have such meaning as the parties shall agree in writing from time
to time.
 
(k)           Demands and Notices.  All demands, specifications and notices
under this Annex will be made pursuant to the Notices Section of this Agreement,
and:
 
(i)         shall be given to or made at the following addresses:
 
If to Party A:
 
The Royal Bank of Scotland plc
c/o RBS Financial Markets, Level 4,
135 Bishopsgate, London, EC2M 3UR
Attn: Swaps Administration
Tel: 020 7085 5000
Fax: 020 7085 5050


If to Party B:   The addresses set forth in the Schedule,
 
or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party; and
 
(ii)         shall be deemed to be effective at the time such notice is actually
received unless such notice is received on a day which is not a Local Business
Day or after the Notification Time on any Local Business Day in which event such
notice shall be deemed to be effective on the next succeeding Local Business
Day.
 
(l)           Addresses for Transfers.
 
Party A:  To be notified to Party B by Party A at the time of the request for
the transfer.
Party B:  To be notified to Party A by Party B upon request by Party A.
 
(m)           Other Provisions.
 
(i)         Actions Hereunder.  Either party may take any actions hereunder,
including liquidation rights, through the Custodian, or any successor, as agent
for Party B.
 
(ii)         Transfer Timing.  Paragraph 4(b) is hereby amended by the insertion
of the words "(i) in respect of a Transfer pursuant to Paragraph 3(b),"
immediately prior to the words "if a demand for" and the insertion of the words
"; and (ii) in respect of a Transfer pursuant to Paragraph 3(a), the relevant
Transfer will be made not later than the close of business on the Valuation
Date" immediately prior to the period.
 
(iii)         Event of Default.  Paragraph 7 shall be deleted and replaced in
its entirety by the following:
 
"For the purposes of Section 5(a)(iii)(1) of this Agreement, an Event of Default
in relation to all Transactions will exist with respect to a party if that party
fails (or fails to cause its Custodian) to make, when due, any Transfer of
Eligible Collateral, Posted Collateral, any Distributions or the Interest
Amount, as applicable, required to be made by it and that failure continues for
two Local Business Day after the notice of that failure is given to that party;
provided, that any failure by Party A to comply with or perform any obligation
to be complied with or performed by Party A under this Annex will only be an
Event of Default if (A) at least 30 Local Business Days have elapsed since the
last time the Moody's Second Rating Trigger Requirements did not apply, (B) an
S&P First Rating Trigger has occurred and been continuing for 10 or more Local
Business Days or (C) a Fitch Second Rating Trigger has occurred and been
continuing for 30 or more calendar days (it being understood that such failure
may still constitute an Additional Termination Event if so specified in this
Agreement); and provided, further, notwithstanding the foregoing,
 

 
19

--------------------------------------------------------------------------------

 

nothing in this Paragraph 7 will apply to cause any Event of Default to exist
with respect to Party B except in respect of Party B's obligations under Party
3(b) of this Annex.".
 
(iv)         Costs of Transfer on Exchange.  Notwithstanding Paragraph 10, the
Pledgor will be responsible for, and will reimburse the Secured Party for, all
transfer and other taxes and other costs involved in the transfer of Eligible
Credit Support either from the Pledgor to the Secured Party or from the Secured
Party to the Pledgor.
 
(v)         Cumulative Rights.  The rights, powers and remedies of the Secured
Party under this Annex shall be in addition to all rights, powers and remedies
given to the Secured Party by the Agreement or by virtue of any statute or rule
of law, all of which rights, powers and remedies shall be cumulative and may be
exercised successively or concurrently without impairing the rights of the
Secured Party in the Posted Credit Support created pursuant to this Annex.
 
(vi)         Single Pledgor and Single Secured Party.  For the avoidance of
doubt Party A shall always be the Pledgor and Party B shall always be the
Secured Party.
 
(vii)         "Exposure" has the meaning specified in Paragraph 12, except that
after the word "Agreement" the words "(assuming, for this purpose only, that
Part 1(k) of the Schedule is deleted)" shall be inserted.
 
(viii)           Additional Defined Terms. Capitalized terms used but not
defined in this Annex have the meanings assigned to them in the Agreement and
the Schedule thereto.  In the event of any inconsistency between the provisions
of this Annex and the provisions in the Agreement or the Schedule thereto, this
Annex will prevail.
 


[SIGNATURE PAGE FOLLOWS]
 

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Annex by their duly
authorized representatives as of the date of the Agreement.


THE ROYAL BANK OF SCOTLAND PLC
 
By:           GREENWICH CAPITAL MARKETS, INC., its agent
 
 
By:      /s/ David E. Wagner                    
Name: David E. Wagner
Title:   Managing Director
 
 
FORD CREDIT AUTO OWNER TRUST 2009-A
 
By:           U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual
capacity, but solely as
                 Owner Trustee
 
By:      /s/ Nicole Poole                               
Name: Nicole Poole
Title:   Vice President
 
     


Copyright ©1994 by International Swaps and Derivatives Association, Inc.


 
21

--------------------------------------------------------------------------------

 

EXHIBIT A


MOODY'S FIRST TRIGGER COLLATERAL AMOUNT
APPLICABLE PERCENTAGES


Weighted Average Life of Hedge in Years
Interest Rate Hedges
Currency Hedges
Valuation Dates:
Daily
Daily
1 year or less
0.15%
1.10%
2 years or less but greater than 1 year
0.30%
1.20%
3 years or less but greater than 2 years
0.40%
1.30%
4 years or less but greater than 3 years
0.60%
1.40%
5 years or less but greater than 4 years
0.70%
1.50%
6 years or less but greater than 5 years
0.80%
1.60%
7 years or less but greater than 6 years
1.00%
1.60%
8 years or less but greater than 7 years
1.10%
1.70%
9 years or less but greater than 8 years
1.20%
1.80%
10 years or less but greater than 9 years
1.30%
1.90%
11 years or less but greater than 10 years
1.40%
1.90%
12 years or less but greater than 11 years
1.50%
2.00%
13 years or less but greater than 12 years
1.60%
2.10%
14 years or less but greater than 13 years
1.70%
2.10%
15 years or less but greater than 14 years
1.80%
2.20%
16 years or less but greater than 15 years
1.90%
2.30%
17 years or less but greater than 16 years
2.00%
2.30%
18 years or less but greater than 17 years
2.00%
2.40%
19 years or less but greater than 18 years
2.00%
2.40%
20 years or less but greater than 19 years
2.00%
2.50%
21 years or less but greater than 20 years
2.00%
2.50%
22 years or less but greater than 21 years
2.00%
2.50%
23 years or less but greater than 22 years
2.00%
2.50%
24 years or less but greater than 23 years
2.00%
2.50%


 
22

--------------------------------------------------------------------------------




25 years or less but greater than 24 years
2.00%
2.50%
26 years or less but greater than 25 years
2.00%
2.50%
27 years or less but greater than 26 years
2.00%
2.50%
28 years or less but greater than 27 years
2.00%
2.50%
29 years or less but greater than 28 years
2.00%
2.50%
Greater than 29 years
2.00%
2.50%


 
 
23

--------------------------------------------------------------------------------

 

EXHIBIT B


MOODY'S SECOND TRIGGER COLLATERAL AMOUNT
APPLICABLE PERCENTAGES


For Transactions that are not Transaction-Specific Hedges.


"Transaction-Specific Hedge" means any Transaction that is a cap, floor or
swaption, or a Transaction in respect of which (x) the notional amount of the
swap is "balance guaranteed" or (y) the notional amount of the swap for any
Calculation Period otherwise is not a specific dollar amount that is fixed at
the inception of the Transaction.


Weighted Average Life of Hedge in Years
Interest Rate Hedges
Currency Hedges
Valuation Dates:
Daily
Daily
1 year or less
0.50%
6.10%
2 years or less but greater than 1 year
1.00%
6.30%
3 years or less but greater than 2 years
1.50%
6.40%
4 years or less but greater than 3 years
1.90%
6.60%
5 years or less but greater than 4 years
2.40%
6.70%
6 years or less but greater than 5 years
2.80%
6.80%
7 years or less but greater than 6 years
3.20%
7.00%
8 years or less but greater than 7 years
3.60%
7.10%
9 years or less but greater than 8 years
4.00%
7.20%
10 years or less but greater than 9 years
4.40%
7.30%
11 years or less but greater than 10 years
4.70%
7.40%
12 years or less but greater than 11 years
5.00%
7.50%
13 years or less but greater than 12 years
5.40%
7.60%
14 years or less but greater than 13 years
5.70%
7.70%
15 years or less but greater than 14 years
6.00%
7.80%
16 years or less but greater than 15 years
6.30%
7.90%
17 years or less but greater than 16 years
6.60%
8.00%
18 years or less but greater than 17 years
6.90%
8.10%
19 years or less but greater than 18 years
7.20%
8.20%
20 years or less but greater than 19 years
7.50%
8.20%
21 years or less but greater than 20 years
7.80%
8.30%

 
 
24

--------------------------------------------------------------------------------




22 years or less but greater than 21 years
8.00%
8.40%
23 years or less but greater than 22 years
8.00%
8.50%
24 years or less but greater than 23 years
8.00%
8.60%
25 years or less but greater than 24 years
8.00%
8.60%
26 years or less but greater than 25 years
8.00%
8.70%
27 years or less but greater than 26 years
8.00%
8.80%
28 years or less but greater than 27 years
8.00%
8.80%
29 years or less but greater than 28 years
8.00%
8.90%
Greater than 29 years
8.00%
8.90%







 
25

--------------------------------------------------------------------------------

 

For Transactions that are Transaction-Specific Hedges.


Weighted Average Life of Hedge in Years
Interest Rate Hedges
Currency Hedges
Valuation Dates:
Daily
Daily
1 year or less
0.65%
6.30%
2 years or less but greater than 1 year
1.30%
6.60%
3 years or less but greater than 2 years
1.90%
6.90%
4 years or less but greater than 3 years
2.50%
7.10%
5 years or less but greater than 4 years
3.10%
7.40%
6 years or less but greater than 5 years
3.60%
7.70%
7 years or less but greater than 6 years
4.20%
7.90%
8 years or less but greater than 7 years
4.70%
8.20%
9 years or less but greater than 8 years
5.20%
8.40%
10 years or less but greater than 9 years
5.70%
8.60%
11 years or less but greater than 10 years
6.10%
8.80%
12 years or less but greater than 11 years
6.50%
9.00%
13 years or less but greater than 12 years
7.00%
9.20%
14 years or less but greater than 13 years
7.40%
9.40%
15 years or less but greater than 14 years
7.80%
9.60%
16 years or less but greater than 15 years
8.20%
9.80%
17 years or less but greater than 16 years
8.60%
10.00%
18 years or less but greater than 17 years
9.00%
10.10%
19 years or less but greater than 18 years
9.40%
10.30%
20 years or less but greater than 19 years
9.70%
10.50%



 
 
26

--------------------------------------------------------------------------------

 
 
21 years or less but greater than 20 years
10.00%
10.70%
22 years or less but greater than 21 years
10.00%
10.80%
23 years or less but greater than 22 years
10.00%
11.00%
24 years or less but greater than 23 years
10.00%
11.00%
25 years or less but greater than 24 years
10.00%
11.00%
26 years or less but greater than 25 years
10.00%
11.00%
27 years or less but greater than 26 years
10.00%
11.00%
28 years or less but greater than 27 years
10.00%
11.00%
29 years or less but greater than 28 years
10.00%
11.00%
Greater than 29 years
10.00%
11.00%



 
27

--------------------------------------------------------------------------------

 